Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 10 January 2022 in which claims 1 and 3 are amended.  Claims 1-15 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0049566 by Sudou (“Sudou”).

As to claim 1, Sudou teaches an electronic device (Sudou, image processing apparatus 10, Figure 6) comprising:
a display panel having an active area in a first predetermined size (Sudou, image processing apparatus 10 then displays the composite image F1b(n) as an input image of the n-th frame in place of the input image F1(n). Figure 5, ¶ [0036]); The active area (first predetermined size) is the entire display area of the display.
a processor (Sudou, control unit 10a, Figure 6),
wherein the processor is configured to:
execute a predetermined application including a first application display layer configured to display fixed content (Sudou, still image portion 320, Figure 11) and a second application display layer configured to display variable content (Sudou, moving image portion 310, Figure 11);
display, while the predetermined application is executed, the first application display layer in a second predetermined size smaller than the first predetermined size by reducing a size of the first application display layer (Sudou, the stillness interpolation unit 19 moves the still image portion 320 into a direction perpendicular to the motion vector. Accordingly, the stillness interpolation unit 19 generates a still interpolation image F3a. A blank portion 330 is formed in the still interpolation image F3a. Figure 11, ¶ [0077]) (Sudou, FIG. 11 illustrates a composite image F3b of the still interpolation image F3a and the blank corresponding portion 330a. ; As shown in figure 11 of Sudou, the still image portion 320 is smaller than the entire display active area (first predetermined size) which includes both the still image portion 320 and the moving image portion 310. The moving image portion 310 is reduced in size based on the still image portion 320 shifting up and expanding into the blank region created below.
at least temporarily move the first application display layer displayed in the second predetermined size within the active area (Sudou, the stillness interpolation unit 19 moves the still image portion 320 upward (into a direction of arrows 320a).  That is, the stillness interpolation unit 19 moves the still image portion 320 into a direction perpendicular to the motion vector.  Accordingly, the stillness interpolation unit 19 generates a still interpolation image F3a.  A blank portion 330 is formed in the still interpolation image F3a. Figure 11, ¶ [0077]).
As to claim 2, Sudou discloses the electronic device wherein the processor is configured to display the second application display layer in the second predetermined size smaller than the first predetermined size, while the predetermined application is executed. As shown in figure 11 of Sudou, the moving image portion 310 is smaller than the entire display active area (first predetermined size) which includes both the still image portion 320 and the moving image portion 310. 
As to claim 3, Sudou discloses the electronic device wherein the processor is configured to move the first application display layer within the active area, based on identifying that a predetermined period of time elapses from a timing at which the first application display layer is displayed in the second predetermined size (Sudou, the image processing apparatus 10 changes the star shape image 120.  To be . The still image is moved between frames, which is a predetermined period of time.
As to claim 4, Sudou discloses the electronic device wherein the processor is configured to: 
identify that a brightness of the display panel is higher than a predetermined value, in response to executing the predetermined application (Sudou, when the luminance of the still image portion is larger than the predetermined luminance, the direction etc. determination unit 17 may determine the luminance to be a value that is a predetermined luminance or less, ¶ [0122]); and 
display the first application display layer in the second predetermined size, further based on identifying that the brightness of the display panel is higher than the predetermined value Sudou, when the luminance of the still image portion is larger than the predetermined luminance, ¶ [0122]) (Sudou, the image processing apparatus 10 extracts the still image portion from the input image, and changes the still image portion to generate a composite image.  The image processing apparatus 10 then displays the composite image on the display.  Accordingly, the image processing apparatus 10 can change the still image portion after fixing the display position of the whole displayed image. ¶ [0133]).
wherein the first application display layer comprises content configured to be continuously displayed until a user input is received, as at least a part of the fixed content. As shown in figure 11 of Sudou, the still image portion 320 is continuously displayed.
As to claim 9, Sudou discloses the electronic device wherein the first application display layer comprises content configured to be continuously displayed during a predetermined time interval, as at least a part of the fixed content (Sudou, the image processing apparatus 10 changes the star shape image 120.  To be specific, as illustrated in FIGS. 2 and 4, the image processing apparatus 10 moves the display position of the star shape image 120 in the input image F1(n) (performs, so called, "orbit processing") to generate a still interpolation image F1a(n).  Here, the moving direction is the same direction as or an opposite direction to the moving image portion that configures a peripheral region of the round shape image 110, here, a motion vector of the round shape image 110. Figures 2-4, ¶ [0034]). The still image is continuously displayed for each frame.
As to claim 11, Sudou discloses the electronic device wherein the first application display layer partially overlaps with the second application display layer. As shown in figure 11 of Sudou, the still image portion 320 is shifted to partially overlap the moving image portion 310.
As to claim 12, Sudou discloses the electronic device wherein the processor is configured to move the first application display layer within a predetermined distance from an initial location of the first application display layer (Sudou, the stillness interpolation unit 19 moves the still image portion 420 downward (in a direction .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0049566 by Sudou (“Sudou”) in view of U.S. Pub. No. 2017/0185248 by Lee et al. (“Lee”).

wherein the processor is configured to display the first application display layer in the second predetermined size, As shown in figure 11 of Sudou, the moving image portion 310 is smaller than the entire display active area (first predetermined size) which includes both the still image portion 320 and the moving image portion 310. 
Sudou does not expressly teach
further based on executing an application installed based on a user input among a plurality of applications stored in the electronic device.
Lee teaches an electronic device displaying an application further based on executing an application installed based on a user input among a plurality of applications stored in the electronic device (Lee, When the electronic device receives an input in operation 520, it displays, on the touchscreen, the UI including the first portion displaying a first area (e.g., area 403) and the second portion displaying a second area (e.g., 405), in response to the received input in operation 530. Figures 4-5, ¶ [0116]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sudou’s image portion regions to include Lee’s UI portion areas because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Lee’s UI portion areas permits user input to perform functions based on the touched region.  This known benefit in Lee is applicable to Sudou’s image portion regions as they both share characteristics and capabilities, namely, they are directed to electronic display devices.  Therefore, it would have been recognized that modifying 
Thus, Sudou, as modified by Lee, teaches the user input causing an application to execute.
As to claim 10, Sudou does not expressly disclose the electronic device, further comprising:
a touch panel disposed on the display panel,
wherein the first application display layer comprises at least one object capable of receiving a touch input via the touch panel.
Lee teaches an electronic device comprising:
a touch panel (Lee, touch panel 252, Figure 2) disposed on the display panel (Lee, display module 260 with a panel 262, Figure 2),
wherein the first application display layer comprises at least one object capable of receiving a touch input via the touch panel (Lee, When the electronic device receives an input in operation 520, it displays, on the touchscreen, the UI including the first portion displaying a first area (e.g., area 403) and the second portion displaying a second area (e.g., 405), in response to the received input in operation 530. Figures 4-5, ¶ [0116]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sudou’s image portion regions 
Thus, Sudou, as modified by Lee, teaches a touch panel which accepts user input in the first and second areas.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 5, Sudou (U.S. Pub. No. 2014/0049566) teaches the electronic device which determines the luminance of the still image on the display (Sudou, when the luminance of the still image portion is larger than the predetermined luminance, the direction etc. determination unit 17 may determine the luminance to be a value that is a predetermined luminance or less, ¶ [0122]).
Sudou does not expressly teach
wherein the processor is configured to: 
identify that the brightness of the display panel is lower than or equal to the predetermined value, in response to is executing the predetermined application; and 
display the first application display layer in the first predetermined size, further based on identifying that the brightness of the display panel is lower than or equal to the predetermined value.
Specifically, Sudou does not teach the still image being the entire active area based on the brightness as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 6, Sudou (U.S. Pub. No. 2014/0049566) teaches the electronic device comprising an illuminance sensor (Sudou, when the luminance of the still image portion is larger than the predetermined luminance, the direction etc. determination unit 17 may determine the luminance to be a value that is a predetermined luminance or less, ¶ [0122]).

wherein the processor is configured to: 
obtain an illuminance value of an environment where the electronic device is located, using the illuminance sensor; and 
display the first application display layer in the second designated size, further based on identifying that the obtained illuminance value falls within a reference range.
Sudou does not detect the environmental luminance and modify the display size of the still image based on that detected luminance as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Claim 13-15 are allowed.	
The following is an examiner’s statement of reasons for allowance:

As to claim 13, Sudou (U.S. Pub. No. 2014/0049566) discloses an electronic device (Sudou, image processing apparatus 10, Figure 6) comprising:
a display panel (Sudou, image processing apparatus 10 then displays the composite image F1b(n) as an input image of the n-th frame in place of the input image F1(n). Figure 5, ¶ [0036]); and
a processor (Sudou, control unit 10a, Figure 6);
wherein the processor is configured to: 
execute a predetermined application including a first application display layer configured to display fixed content (Sudou, still image portion 320, Figure 11), and a second application display layer configured to display variable content (Sudou, moving image portion 310, Figure 11);
Sudou continues to teach, as shown in figure 11, the still image portion 320 is smaller than the entire display active area (first predetermined size) which includes both the still image portion 320 and the moving image portion 310. 
Sudou does not expressly teach
adjust a display property corresponding to a predetermined color included in at least a part of the first application display layer, based at least on the fixed content, while the predetermined application is executed; and 
display the fixed content included in the first application display layer of which the display property is adjusted and the variable content included in the second application display layer, via the display panel.
Specifically, Sudou does not teach a predetermined color causing an adjustment to the fixed content on the display as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

	As to dependent claim 14, this claim is allowable as it depends upon allowable independent claim 13.

As to claim 15, Sudou (U.S. Pub. No. 2014/0049566) an electronic device comprising:
a memory (Sudou, memory 11 and 18, Figure 6) storing instructions; 
a display panel (Sudou, image processing apparatus 10 then displays the composite image F1b(n) as an input image of the n-th frame in place of the input image F1(n). Figure 5, ¶ [0036]); and 
at least one processor (Sudou, control unit 10a, Figure 6) operatively coupled to the display panel and the memory, 
Sudou (U.S. Pub. No. 2014/0049566) teaches the electronic device which determines the luminance of the still image on the display (Sudou, when the luminance of the still image portion is larger than the predetermined luminance, the direction etc. determination unit 17 may determine the luminance to be a value that is a predetermined luminance or less, ¶ [0122]).
	Sudou does not expressly teach wherein, when the instructions are executed, the at least one processor is configured to: 
identify a screen brightness based on reception of an input for executing an application; 
display a user interface of the application in a first size, based on identifying that the screen brightness is lower than or equal to a reference brightness; and 
display the user interface of the application in a second size smaller than the first size, based on identifying that the screen brightness is higher than the reference brightness, and wherein the user interface displayed in the second size is moved at predetermined intervals. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In regards to the prior claim objections to claims 1 and 3 for minor informalities, these objections are withdrawn due to correcting amendments.

Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 

Applicant’s representative asserts in pages 8-10 of remarks, Sudou does not teach the amended limitations of claim 1. Specifically, Sudou does not teach the reducing a size of at lease on layer among plurality of layers configured in user interface of first application.
The Office respectfully disagrees with this assertion and submits that Sudou does teach the amended limitations of claim 1. As shown in the rejection above, Sudou teaches the still image portion is shifted up in the display area and the bottom area is added to the still image portion and thereby reducing the first application area with the moving image portion. Thus, Sudou does teach the amended limitations of claim 1.

The Office respectfully disagrees with this assertion and submits the rejection and response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691